Citation Nr: 1448335	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for lateral epicondylitis of the right elbow.

3.  Entitlement to service connection for epicondylitis of the left elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and K.R.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to July 1977, with subsequent service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran and K.R. testified before the undersigned Veterans Law Judge at the RO in April 2012.  A transcript of the hearing has been associated with the record.

The issues of entitlement to service connection for bilateral epicondylitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On April 26, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of the appeal is requested with respect to the issue of entitlement to service connection for asbestosis.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn the appeal with respect to the issue of entitlement to service connection for asbestosis and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal with respect to the issue of entitlement to service connection for asbestosis is dismissed.


REMAND

As an initial matter, the Board observes that with regard to National Guard and Reserve service, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA).  With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

The Veteran seeks service connection for bilateral epicondylitis.  In her July 2006 claim, she asserted that this disability is the result of heavy lifting and installation of heavy equipment in restrictive spaces aboard aircraft during both active service and on Air Force Reserve duty.  In this regard, the Board observes that the Veteran served as an avionic inertial and radar navigation systems specialist (the related civilian job title being electronics mechanic).  In May 2008, the Veteran also alleged that her elbow disability was related to a motor vehicle accident that occurred during active service.  Service treatment records reflect that she received treatment in October 1974 following an accident.

A VA examination was conducted in October 2010.  The examiner opined that the claimed elbow disability was not related to the motor vehicle accident during service.  He did not address whether the current disability is related to any other incident of service, to include the performance of the Veteran's duties as an electronics mechanic.  Because the Veteran's contentions were not fully addressed, the examination report is not adequate for the purpose of deciding this claim.

The Board further notes that while some limited records from the Veteran's Air Force Reserve service are associated with the claims file, the Board is unable to ascertain from these records the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), as well as any periods of active duty performed during her Reserve service.  These records should be obtained and associated with the record.  

In light of the above discussion, the Board has determined that additional action is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify any Air Force Reserve unit with which she served.  

Upon receipt of the Veteran's response, contact the appropriate entities to request all service treatment and personnel records pertaining to the Veteran's Air Force Reserve service.  Specifically, request from each unit identified specific and definitive certification of all periods of active duty, ACDUTRA and INACDUTRA.  

Then, document for the record a chronological listing of these periods of service.

2.  Upon completion of the above directive, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of the Veteran's bilateral epicondylitis.  The claims folder should be forwarded to the examiner for review.  The examiner should be advised of the Veteran's periods of active duty, ACDUTRA, and INACDURTA.

The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.   All indicated studies should be performed. 

Following review of the claims file and examination of the appellant, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that epicondylitis of either elbow is related to any disease or injury during active service, or ACDUTRA.  If INACDUTRA periods are identified by the AOJ, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that epicondylitis of either elbow is related to any injury during INACDUTRA.

A complete rationale for all opinions expressed should be provided in the examination report. If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The appellant is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


